Citation Nr: 1618774	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-35 351	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for right knee limitation of flexion from patellofemoral syndrome.

2.  Entitlement to an initial disability rating greater than 10 percent for left knee limitation of flexion from patellofemoral syndrome.

3.  Entitlement to a separate initial compensable disability rating for right knee limitation of extension from patellofemoral syndrome.

4.  Entitlement to a separate initial compensable disability rating for left knee limitation of extension from patellofemoral syndrome.

5.  Entitlement to a separate initial compensable disability rating for right knee instability under Diagnostic Code 5257.  

6.  Entitlement to a separate initial compensable disability rating for left knee instability under Diagnostic Code 5257.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1990 to August 1990 and from February 1991 to June 1996.  He also served in the Louisiana Army National Guard and U.S. Army Reserve from 1989 to 1991.  

The increased rating issues for the knees come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The TDIU issue comes to the Board on appeal from a March 2014 rating decision issued by the same RO in Waco, Texas.  

In January 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In July 2014, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder, including Virtual VA.  

In a January 2015 Board decision, the Board denied the Veteran's claims for initial ratings in excess of 10 percent for each knee.  The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court partially vacated and remanded the Board's decision as to issues of initial ratings for the knees and entitlement to a TDIU, for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  

Upon return from the Court, in a December 2015 letter, the Board notified the Veteran that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See 38 C.F.R. § 20.1304 (2015).  In response, in March 2016, the Veteran waived his right for the RO to consider any additional evidence of record.  

In the same January 2015 Board decision, the issues of entitlement to service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder to include PTSD, and an increased rating for a right shoulder disorder were remanded to the RO for further development.  In addition, in a separate but accompanying January 2015 Board decision, the issue of entitlement to a clothing allowance was remanded to the RO for further development.  However, there is no indication in the record that any of these issues were recertified to the Board from the RO, or whether all the previous development requested by the Board for these issues was completed by the RO.  Therefore, since these issues are still being developed at the RO, the Board will adjudicate these issues once they are recertified and returned to the Board for appellate consideration.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional VA treatment records, VA examinations, Social Security Administration (SSA) disability records, and Travel Board hearing testimony that has been reviewed by the Board. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For limitation of flexion of both the right and left knee, the evidence of record does not reveal the presence of limitation of flexion to 30 degrees, even with consideration of pain upon motion and other functional loss factors.

2.  For limitation of extension of both the right and left knee, the evidence of record reveals compensable limitation of extension, when considering pain and other functional loss factors.

3.  For the Veteran's RIGHT knee, although there is probative evidence of "slight" instability, the evidence of record does not demonstrate right knee subluxation or lateral instability to a "moderate" or "severe" degree.      

4.  For the Veteran's LEFT knee, although there is probative evidence of "slight" instability, the evidence of record does not demonstrate left knee subluxation or lateral instability to a "moderate" or "severe" degree.      


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for limitation of flexion from patellofemoral syndrome of the RIGHT knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  

2.  The criteria for an initial disability rating greater than 10 percent for limitation of flexion from patellofemoral syndrome of the LEFT knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  

3.  The criteria are met for a separate, initial 10 percent rating, but no greater, for limitation of extension from patellofemoral syndrome of the RIGHT knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015); VAOPGCPREC 9-2004 (Sept. 17, 2004).  
  
4.  The criteria are met for a separate, initial 10 percent rating, but no greater, for limitation of extension from patellofemoral syndrome of the LEFT knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015); VAOPGCPREC 9-2004 (Sept. 17, 2004).  

5.  The criteria are met for a separate, initial 10 percent rating, but no greater, for instability associated with the Veteran's service-connected RIGHT knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

6.  The criteria are met for a separate, initial 10 percent rating, but no greater, for instability associated with the Veteran's service-connected LEFT knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

For the increased rating issue for the knees, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was provided adequate VCAA notice for the increased rating claim for the knees in August 2011 and November 2013 letters. 

Moreover, the November 2013 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The November 2013 VCAA letter, in particular, was fully sufficient. 

In any event, the initial rating issue on appeal for the knees arises from disagreement with the initial evaluation following the grant of service connection for a bilateral knee disability in an August 2013 rating decision.  Both the Court and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

With regard to the timing of VCAA notice, the initial rating issue for the knees was last adjudicated by the RO in a March 2014 SOC, such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the initial rating issue for the knees, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, SSA disability records, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, and argument from his previous representative and his current attorney.  In a September 2011 statement, the Veteran indicated he has not received any private medical treatment for his knees.  The Veteran has not identified any additional, outstanding evidence that is relevant to his initial rating claim for the knees being decided herein.  

VA shall make reasonable efforts to obtain "relevant" records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  In this vein, the Board notes that in the REMAND section below, the Board is remanding the TDIU issue on appeal for a possible, missing Chapter 31 vocational rehabilitation folder from 2010.  However, any outstanding Chapter 31 vocational rehabilitation records dated in 2010 would not be relevant to the Veteran's bilateral knee disability because the Veteran specifically stated that his bilateral knee pain began at a later date in 2011.  See February 2014 VA knee examination.  Also, earlier VA treatment records and SSA disability records dated from 2006 to 2010 do not reveal any complaints of knee pain.   

The Veteran was also afforded VA knee examinations in July 2013 and February 2014, in connection with his claim for an initial rating for his service-connected knees.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that both VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on physical examinations and fully address the rating criteria that are relevant to rating his service-connected knees.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knees, since he was last examined in February 2014.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of his bilateral knee disability and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination for the initial rating issue for the knees in this case.  

A Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the July 2014 Travel Board hearing, the VLJ, the Veteran, and his representative at the time outlined the issue of entitlement to an increased rating for his bilateral knee disability.  They engaged in an extensive discussion as to substantiation of that claim.  The Veteran's specific bilateral knee symptomatology was discussed in detail by the parties at the July 2014 hearing for the increased rating issue.  The Veteran showed actual knowledge of the evidence needed to substantiate his claim.  The Veteran did not identify any additional, outstanding medical evidence relevant to the bilateral knee disability.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  (With regard to the earlier January 2012 DRO hearing, there was no evidentiary discussion of the Veteran's bilateral knee disability at this hearing).  

Moreover, the Board emphasizes that the October 2015 Joint Motion from both parties did not address any additional outstanding evidence or the sufficiency of the hearings.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (where an attorney-represented appellant enters into a Joint Motion for Remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by that record).   

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue for the knees.    

With regard to the TDIU issue, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for the TDIU issue is not required at this time.  

II.  Increased Ratings for Bilateral Knee Patellofemoral Syndrome

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran has appealed the August 2013 rating decision that granted service connection for his bilateral knee patellofemoral syndrome.  He has expressed disagreement with the initial 10 percent ratings assigned for each knee since June 15, 2011.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his bilateral knee disorders have been more severe than at others for the time period from since June 15, 2011 to the present.  Id.  

The Veteran's right and left knee patellofemoral syndrome disabilities have been assigned initial 10 percent disability ratings for each knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion).  These 10 percent ratings for each knee have remained in effect since June 15, 2011, the day his original service connection claim was received by the RO.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

The Veteran's current 10 percent ratings for each knee were awarded pursuant to 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1, which together held that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  The Veteran's patellofemoral syndrome in both knees was noted to be painful on multiple occasions in the record; hence, he was assigned the minimum compensable 10 percent ratings for each knee under Diagnostic Code 5260 for limitation of flexion.  

The Veteran's service-connected knee condition has also been alternatively diagnosed as osteoarthritis, degenerative arthritis, or degenerative joint disease of the knees.  See September 2012 VA primary care physician note; July 2013 VA physical therapy consult; July 2013 and February 2014 VA knee examinations.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, just as the Veteran's service-connected patellofemoral syndrome has been in the present case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In any event, reasonable doubt will be resolved in the Veteran's favor, and the Board will attribute all of the Veteran's knee symptoms documented in the record to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (Oct. 8, 1996)).

However, upon review, the evidence of record does not support an increased initial rating above the 10 percent assigned for each knee for the Veteran's patellofemoral syndrome / arthritis under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The probative lay and medical evidence of evidence of record does not establish limitation of flexion to 30 degrees, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.

Specifically, a VA primary care note dated in June 2011 documented right knee crepitus, but full range of motion.  There was no swelling and no tenderness.

A July 2013 VA knee examiner found the Veteran to have no limitation of extension of the right knee and flexion to 140 degrees, which is full range of motion.  There was no objective evidence of painful motion.  For the left knee, the VA knee examiner found the Veteran to have no limitation of extension of the left knee and flexion to 135 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  His post-test flexion ended at 140 degrees for the right knee and 135 degrees for the left knee.  There was no limitation of extension upon post-test extension.  The VA examiner concluded the Veteran did not have additional limitation in range of motion of either knee and either lower leg following repetitive use testing.  However, there was patellofemoral crepitus throughout the range of motion of both knees.  The July 2013 VA examiner assessed the Veteran has functional loss and/or functional impairment of both knees and lower legs due to weakened movement, pain on movement, and disturbance of locomotion.  The Veteran has less movement than normal in the left leg (flexion to 135 degrees).  There was no tenderness of pain to palpation in either knee.  His strength is a full 5/5 in the lower extremities.  

A February 2014 VA knee examiner found the Veteran to have no limitation of extension of the right knee and flexion to 60 degrees when painful motion begins.  For the left knee, the Veteran had left knee flexion to 80 degrees when painful motion begins.  Painful motion on extension begins at 45 degrees for both knees.  However, the Veteran was able to perform repetitive-use testing with three repetitions.  His post-test flexion ended at 105 degrees for the right knee and 100 degrees for the left knee.  Notably, there was no limitation of extension upon post-test extension for both knees.  The VA examiner concluded the Veteran did not have additional limitation in range of motion of either knee and either lower leg following repetitive use testing.  The February 2014 VA examiner assessed the Veteran has functional loss and/or functional impairment of both knees and lower legs due to weakened movement, less movement than normal, and pain on movement.  The Veteran also has tenderness and pain to palpation.  His strength is a full 5/5 in the lower extremities.  The functional impact of the knees is that the Veteran cannot stand for prolong periods, walk long distances, or climb or squat.

With regard to functional loss, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, increased evaluations in excess of 10 percent for each knee for limitation of flexion is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent ratings for each knee, and no higher.  In this regard, the Board has considered the competent and credible lay and medical evidence from the Veteran when considering functional loss. 

Specifically, with regard to lay evidence, the Veteran has reported popping in both knees, constant pain, with his knees preventing him from standing for long periods of time.  The Veteran cannot climb, squat, or walk long distances.  See June 2011 claim; September 2013 NOD; March 2014 VA Form 9.  

At the July 2014 Travel Board hearing at pages 3-8, the Veteran reported constant popping.  The Veteran takes Flexeril in the evening times.  It is more difficult to walk and exercise.  This affects the Veteran's daily routine.  He wears knee braces, but does not do physical therapy.  He also reported pain on a daily basis, and swelling twice a month in each knee.  The pain level was described as 7-8 every day.  The Veteran has flare-ups every other day and during those times his pain level is at 9.  During flare-ups, the Veteran elevates his legs and lies on the couch.   He also uses a cane.  He has fatigue after walking 50 to 75 feet.  He exercises less.  When extending his knees, he notices popping and pain. 

A March 2012 VA preventive screening note described pain in both knees.

A September 2012 VA primary care physician note described pain in both knees.

A July 2013 VA preventive screening note remarked the Veteran has issues with chronic pain to his bilateral knees.  He stated that he has been stumbling and also has to hold on to furniture to keep his balance.  He reported aching pain in the knees, increased by standing or walking.  The knee pain is always present.  The Veteran added that the knee pain affects his physical activity and walking.

A July 2013 VA physical therapy consult on Virtual VA documented increased difficulty walking due to pain and weakness of both knees.  Upon testing, the Veteran was grossly 4-/5 in the bilateral lower extremities.  He exhibited slow pace, decreased step length, and antalgic gait.  He uses a single point cane.  His endurance is fair.  The Veteran demonstrated decreased functional mobility due to pain and weakness of both knees.  He will benefit from a single point cane for safer ambulation.  

The July 2013 VA examiner noted the Veteran's report of painful/sore knees that "pop".  He can only stand for 10-15 minutes before his knees bother him enough to require him to sit down.  He can no longer perform weightbearing exercises due to his bilateral knee pain.  He denied flare-ups.  

A VA September 2013 pre-procedure note described pain in both knees.

A January 2014 VA addendum note on Virtual VA commented the Veteran has bilateral knee pain.  

The February 2014 VA knee examiner noted the Veteran's report of 7-8/10 pain level in both knees constantly.  He needs about an hour in the morning to be able to stand and walk due to weakness and stiffness in his knees.  The Veteran has flare-ups of increased pain with 9-10/10 intensity associated with weakness to the point he has to sit due to potential fall.  The Veteran states he may have a flare-up that occurs with changes of weather or at random.  On average, the Veteran reported flare-ups occur 3-4 times a month and will last 30 minutes to 2 hours.  During flare-ups, the Veteran added he "cannot extend his knees more than 45 degrees."  

With regard to limitation of extension (Diagnostic Code 5261) and functional loss, VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, without violating the rule against pyramiding.  VAOPGCPREC 9-2004 (Sept. 17, 2004); 69 Fed. Reg. 59,990 (2004).  For the both the right and left knee, as discussed in detail above, the Veteran has credibly indicated there is painful extension of both knees during flare-ups, and the February 2014 VA examiner also observed painful motion on extension beginning at 45 degrees.  Therefore, resolving doubt in the Veteran's favor, the Board will grant separate, additional 10 percent ratings for each knee for limitation of extension of both knees under Diagnostic Code 5261.  38 C.F.R. § 4.3.  

Nevertheless, with regard to above evidence, the effect of the pain, crepitus, weakness, movement issues, and other functional loss factors in the Veteran's knees is contemplated in the multiple 10 percent ratings currently assigned for each knee for limitation of flexion and limitation of extension.  The above evidence does not establish that the Veteran's bilateral knee disability caused additional functional loss beyond the four sets of 10 percent ratings now assigned for limitation of flexion and limitation of extension.  Both the July 2013 and February 2014 VA knee examiners concluded the Veteran did not have additional limitation in range of motion of either knee and either lower leg following repetitive use testing, which would provide for higher ratings.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

In making this determination, the Board acknowledges that the February 2014 VA examiner found that painful motion on extension begins at 45 degrees for both knees.  Functional impairment of less movement than normal (the Veteran has some limitation of flexion), weakened movement, and pain on movement were also noted.  However, the VA examiner observed there was no additional limitation of motion for extension, even upon three repetitions of the testing.  In a March 2016 attorney letter, the Veteran argued that given these findings, and the finding of painful motion on extension at 45 degrees for each knee, the Veteran's knees would be more appropriately rated at the maximum 50 percent disabling for each knee under Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a.  

However, the Board does not agree with the attorney's interpretation of functional loss.  In this regard, the Court has held that although pain alone (or painful motion) is considered limitation of motion to support a minimum compensable rating for arthritis under Diagnostic Codes 5003 or 5010, pain alone (or painful motion) is not equivalent to limitation of motion under Diagnostic Codes such as 5260 and 5261.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  In other words, painful motion is not deemed to be the same as limitation of motion unless the issue involves whether or not there is a compensable rating for arthritis.  In the present case, the Veteran already has been assigned minimal, compensable 10 percent ratings for his bilateral knee patellofemoral syndrome / arthritis for both limitation of flexion and limitation of extension.

The plain language of 38 C.F.R. § 4.40 is unambiguous that, although pain may cause a functional loss, pain or painful motion itself does not constitute functional loss, just because there is pain throughout the range of motion.  In Mitchell, the Court agreed with the Secretary that the veteran's reading that equates painful motion with limited motion would have absurd results, i.e., a veteran with no actual limited motion but pain throughout all ranges of motion would receive a higher rating than a veteran with actual limited motion with pain beginning at a certain point.  Id.  When the Court indicated in Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), stating that "functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded," it was making the logical, if not obvious, observation that a functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor (e.g., deformity, adhesion, atrophy, tendon-tie-up, see 38 C.F.R. §§ 4.40,4.45(a)), that actually limited motion.  In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the Court has recognized the equivalency between painful motion and limited motion only in the context of minimal arthritis evaluations under Diagnostic Code 5003.  No reference was made to other diagnostic codes for range of motion and nothing was said to suggest that maximum disability ratings were appropriate compensation.

Applying this case law to the facts of the present case, although the Veteran exhibited painful motion on extension beginning at 45 degrees, there was no finding that this caused actual limitation of motion.  In fact, both VA examiners observed there was no additional limitation of motion for extension, even upon three repetitions of the testing.  Moreover, the Veteran has already been assigned the minimal, compensable 10 percent ratings for his bilateral knee patellofemoral syndrome / arthritis for both limitation of flexion and limitation of extension.  As such, the Veteran is not entitled to receive the maximum 50 percent ratings for each knee under Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a.  

With regard to lay evidence, the Board has considered the Veteran's lay assertion to the February 2014 VA knee examiner that he has flare-ups of increased pain with 9-10/10 intensity associated with weakness to the point he has to sit due to a potential fall, and "cannot extend his knees more than 45 degrees."  Therefore, the Veteran is asserting that pain in his knees during flare-ups causes limitation of extension to 45 degrees, which would support 50 percent ratings for each knee for limitation of extension under Diagnostic Code 5261.  In this regard, the Court recently held that a layperson may provide objective confirmation of painful motion.  Petitti v. McDonald, 27 Vet. App. 415, 424 -430 (2015).  

That notwithstanding, while the Veteran is indeed competent to report observable symptoms, such as painful knee motion, he is not competent to provide the specific finding that his range of motion was limited to a specific degree, as there is no suggestion that this figure was obtained via objective testing.  The Veteran has not shown that he is qualified through education, training, or experience to provide an accurate measure of his range of knee motion.  See 38 C.F.R. § 3.159(a)(1); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, VA regulation specifically provides that accurate measurement of excursion of joints should be insisted on, and that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted.  See 38 C.F.R. § 4.46.  Here, the Veteran was provided with precise measurements of his range of motion for his knees at several VA knee examinations during the course of his appeal.  The February 2014 VA examiner also remarked that the Veteran was not experiencing a flare-up and therefore measurements as to limitation of motion during a flare-up cannot be made "without speculation."  The Board assigns greater probative value to the July 2013 and February 2014 VA examination findings, in contrast to the Veteran's lay assertions, as the VA examinations are recorded in a way to best capture accurate measurement for the knees.  

As to arthritis, even if arthritis is associated with his service-connected knee disabilities, since the veteran is already in receipt of separate, multiple 10 percent evaluations for limitation of motion of each knee under both Diagnostic Codes 5260 and 5261, arthritis does not provide a basis to increase the veteran's evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board also sees that under Diagnostic Code 5003, in the absence of limitation of motion, a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the knee is considered a major joint).  However, this provision for a 20 percent rating for arthritis would not be applicable here, as the record above clearly shows some limitation of motion for both knees.   

The Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the knees.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  However, other diagnostic codes for knee disabilities are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), Diagnostic Code 5259 (removal of the semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  No probative medical or lay evidence of record supports application of any of these diagnostic codes.  In fact, both the July 2013 and February 2014 VA knee examiners assessed no meniscal knee conditions.  Therefore, the Board will continue to evaluate the Veteran's bilateral patellofemoral knee syndrome / arthritis under Diagnostic Codes 5260 and 5261 involving limitation of flexion and limitation of extension.  

Accordingly, in addition to the 10 percent ratings the Veteran already has for limitation of flexion under Diagnostic Code 5260, the Board concludes that separate, additional 10 percent ratings for limitation of extension for each knees is warranted for patellofemoral syndrome under Diagnostic Code 5261.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's separate 10 percent ratings for limitation of extension for each knee, as his symptoms have remained consistent throughout the entire appeal period from June 15, 2011.  Fenderson, 12 Vet. App. at 126.  



III.  Separate Ratings for Bilateral Knee Instability

The Board has also considered application of Diagnostic Code 5257 for instability of both knees.  In the March 2016 attorney letter, the Veteran's attorney contended the Veteran is entitled to separate ratings for instability of the knees under Diagnostic Code 5257.  

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under Johnson v. Brown, 9 Vet. App. 7, 11 (1996), Diagnostic Code 5257 is not predicated on loss of range of motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the Deluca case do not apply to Diagnostic Code 5257.

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this regard, VA's General Counsel has held that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997).  VA's General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Regardless, VA's General Counsel added that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  

In the present case, although the Veteran's diagnosis of arthritis for both knees is not fully established, the Veteran's patellofemoral syndrome of both knees causing limitation of motion is sufficiently similar in symptomatology such that application of the provisions of both VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is warranted here. 

The evidence of record supports initial, separate 10 percent ratings for instability of both knees under Diagnostic Code 5257.  38 C.F.R. § 4.7.  Specifically, a VA primary care note dated in June 2011 mentioned right knee crepitus.  A VA orthotics prosthetics note dated in September 2011 noted that bilateral knee braces were issued for the Veteran.  A VA preventive screening note dated in July 2013 recorded the Veteran requesting a cane due to knee pain.  The Veteran stated that he has been stumbling and also has to hold on to furniture to keep his balance.  He reported a fall one week earlier.  A VA physical therapy consult dated in July 2013 observed that the Veteran benefits from a single point cane for safer ambulation.  A July 2013 VA knee examiner remarked that the Veteran has "constant use" of a brace and a cane for his bilateral knee pain, and that his knees "pop."  A February 2014 VA knee examiner noted the Veteran has "constant use" of a knee brace for his knees "for stability."  At the July 2014 Travel Board hearing at pages 3-8, the Veteran reported that he wears braces on both knees and also uses a cane sometimes because he loses his balance.  He also mentioned "popping" of the knees.  In short, the Veteran has provided competent and credible statements regarding his symptoms of instability in both knees, and the medical evidence of record confirms the need for a brace and a cane.  Resolving any doubt in his favor, separate, initial 10 percent ratings are warranted under Diagnostic Code 5257 for "slight" instability of both knees.  38 C.F.R. § 4.3.  

However, initial ratings beyond 10 percent are not warranted for bilateral knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.7.  In particular, the medical and lay evidence of record does not reflect "moderate" or "severe" lateral instability or recurrent subluxation in either knee, which is required for higher 20 or 30 percent ratings.  In particular, after objective examination and testing of the knees, the July 2013 and February 2014 VA knee examiners both determined that joint stability tests were normal.  That is, the anterior instability (Lachman test), the posterior instability (posterior drawer test), and the medial-lateral instability (varus / valgus tests) were all normal.  The VA examiners added there was no history of recurrent patellar subluxation / dislocation.  There was no X-ray evidence of patellar subluxation.  The knees were stable with normal strength on testing.  In summary, any signs of instability present in either knee are more than adequately reflected in the separate 10 percent ratings assigned because they are at most "slight" in degree.  38 C.F.R. § 4.1.  

In conclusion, the Board finds that the medical and lay evidence of record supports separate, initial 10 percent disability ratings, but no greater, for right and left knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's separate, initial 10 percent ratings for his bilateral knee instability, as his symptoms have remained consistent throughout the entire appeal period from June 15, 2011.  Fenderson, 12 Vet. App. at 126.  

IV.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral knee issues on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Veteran's service-connected bilateral knee disability is manifested by signs and symptoms such as pain, stiffness, tenderness, weakness, weakened movement, less movement than normal, and lack of endurance, which impairs his ability to stand and walk for long periods.  He also cannot climb or squat.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (providing ratings on the basis of limited flexion and extension).  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In addition, in this decision, the Veteran has been awarded separate ratings in each knee for instability to include crepitus, popping, and the need for a brace and cane.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The evidence of record fails to show anything unique or unusual about the Veteran's bilateral knee disabilities on appeal that would render the schedular criteria inadequate.  There are no additional symptoms of his knee disabilities on appeal that are not addressed by the Rating Schedule.  Moreover, there are higher ratings available under other knee diagnostic codes, but he has not been shown to have such symptomatology.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture for his knees, which is manifested by impairment in standing and walking for long periods, inability to climb or squat, as well as constant pain, among other factors.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Thus, because the Veteran's disability picture for the bilateral knee disabilities is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1). 

The Board adds that its remand for the TDIU issue below does not order further development pertinent to extraschedular issue being denied here.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  That is, having determined that the threshold question under Thun has not been met, the Board is not required to discuss the second prong of Thun  - whether the Veteran's bilateral knee disabilities have caused marked interference with employment.  Id. at 116.  Thus, any information regarding employment gathered upon remand for TDIU would have no impact on the Board's analysis here.  

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral knee disabilities adjudicated above, the Veteran is service-connected for a right shoulder disability.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating greater than 10 percent for RIGHT knee limitation of flexion from patellofemoral syndrome is denied.  

An initial disability rating greater than 10 percent for LEFT knee limitation of flexion from patellofemoral syndrome is denied. 

Subject to the laws and regulations governing the payment of VA compensation, a separate initial 10 percent disability rating for RIGHT knee limitation of extension from patellofemoral syndrome is granted.

Subject to the laws and regulations governing the payment of VA compensation, a separate initial 10 percent disability rating for LEFT knee limitation of extension from patellofemoral syndrome is granted.

Subject to the laws and regulations governing the payment of VA compensation, a separate initial 10 percent disability rating for RIGHT knee instability is granted. 

Subject to the laws and regulations governing the payment of VA compensation, a separate initial 10 percent disability rating for LEFT knee instability is granted. 


REMAND

For the TDIU issue, in the October 2015 Joint Motion, the parties directed that the TDIU issue should be remanded because the Board failed to provide adequate reasons or bases for its finding that it lacked jurisdiction over it.  

First, the Board had concluded in its earlier January 2015 Board decision that the issue of entitlement to a TDIU was not before it.  Therefore the Board chose not to take jurisdiction of the TDIU issue in that decision, as the RO had already bifurcated and adjudicated the TDIU issue in a March 2014 rating decision, and the Veteran failed to appeal the TDIU issue to the Board.  However, the October 2015 Joint Motion indicated that the Board in its January 2015 decision failed to address the issue of entitlement to a TDIU in accordance with the procedural requirements of Veterans Benefits Administration (VBA) Fast Letter No. 13-13 (June 17, 2013) and the Court's precedent case in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Specifically, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.  The Court explained, "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  In finding that it lacked jurisdiction over TDIU, the Board failed to consider the holding in Rice, warranting remand.  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board, because during the course of the initial rating appeal for the knees, the Veteran submitted an assertion of unemployability due to his service-connected knees.  See November 2013 TDIU application (VA Form 21-8940).

Moreover, VA Fast Letter 13-13 states that if a veteran files a Notice of Disagreement (NOD) regarding an increased disability evaluation, such as the case here, but the Veteran claims a TDIU due to the disability currently on appeal, then TDIU is part of the pending appeal.  See VA Fast Letter 13-13 at page 6.  In this situation, VA is required to send the Veteran either a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) so that the appeal can be perfected.  Id.  The Board did not address whether the RO had complied with the guidance in Fast Letter 13-13.  

In particular, the Board failed to consider Fast Letter 13-13 instructions that VA should send a Veteran an SOC or SSOC regarding TDIU if the Veteran has filed an NOD regarding an increased evaluation for a service-connected disability and, while the appeal is pending, the Veteran claims TDIU at least in part due to the disability on appeal and the rating decision denies TDIU.  See again VA Fast Letter 13-13 at page 6.  This lack of analysis frustrates judicial review because, regardless of whether the Board correctly found that it did not have jurisdiction over TDIU, it failed to address whether the RO should have issued an SOC regarding TDIU.  See 38 U.S.C. § 7105(d)(1) (requiring AOJ to prepare an SOC upon receipt of an NOD); 38 C.F.R. § 19.29.  Therefore, the Board erred in not adequately addressing whether an appeal of Veteran's request for TDIU is pending and remand is necessary.  38 U.S.C. § 7104(d)(1).

On this issue, VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Second, as the TDIU appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file date to February 2014.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, in a February 2010 VA Form 28-1900 (Disabled Veteran's Application for Vocational Rehabilitation), the Veteran filed for training or counseling under VA's Chapter 31 vocational rehabilitation program for his service-connected right shoulder disability.  In addition, at the February 2014 VA knee examination, the Veteran stated he participated in "Vocational Training" during 2010 to obtain a Barber's License.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  In the present case, any Chapter 31 vocational rehabilitation records pertaining to the Veteran's right shoulder disability may be relevant to the TDIU claim being remanded.  Therefore, the AOJ should secure any Chapter 31 vocational rehabilitation folder including any counselor's assessment, and associate it with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the Dallas, Texas VA healthcare system dated from February 2014 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ should secure the Veteran's complete Chapter 31 vocational rehabilitation folder, if it exists, including any counselor's assessment and associate it with the claims folder.  (The claims folder already contains a February 2010 VA Form 28-1900 (Disabled Veteran's Application for Vocational Rehabilitation).  In addition, at the February 2014 VA knee examination, the Veteran stated he participated in "Vocational Training" during 2010 to obtain a Barber's License).   

3.  After completing the above development, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.  If the TDIU benefit sought is not granted, issue a SSOC and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the TDIU matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This TDIU claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


